Case 2:20-cr-00010-SSV-MBN Document 1 Filed 01/24/20 Page 1 of 5

| FILER
US BSTRCT carer |
POO TERY STRICT OF |
2020 Jan 2 :
ci P inyy

 
  

  

UNITED STATES DISTRICT COURT F F LO N Y

EASTERN DISTRICT OF LOUISIANA

INDICTMENT FOR VIOLATIONS OF THE FEDERAL
GUN CONTROL ACT AND FEDERAL CONTROLLED SUBSTANCES ACT

UNITED STATES OF AMERICA * CRIMINAL nom V = v 0 0 1 0
v. * SECTION: SE CT. A MAG.5

RUEBEN CAIN * VIOLATIONS: 21 U.S.C. § 841(a)(1)
a/k/a “Reuben Cain” 21 U.S.C. § 841(b)(1)(A)

* _ 18 US.C. § 924(0)(1I)(A@

18 U.S.C. § 922(g)(1)

* 18 U.S.C. § 924(a)(2)

* * *
The Grand Jury charges that:
COUNT 1

(Possession with the Intent to Distribute 400 Grams or More of Fentanyl)

On or about October 23, 2019, in the Eastern District of Louisiana, the defendant,
RUEBEN CAIN, a/k/a “Reuben Cain,” knowingly and intentionally possessed with intent to
distribute 400 grams or more of a mixture and substance containing a detectable amount of N-
phenyl-N-[1-(2-phenylethy! )-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
drug controlled substance, all in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A).

 
Case 2:20-cr-00010-SSV-MBN Document 1 Filed 01/24/20 Page 2 of 5

COUNT 2
(Possession of Firearms In Furtherance of a Drug Trafficking Crime)

On or about October 23, 2019, in the Eastern District of Louisiana, the defendant,
RUEBEN CAIN, a/k/a “Reuben Cain,” did knowingly possess firearms, to wit: (1) a
Diamondback 5.56x45 caliber assault rifle bearing serial number DB174551; (2) a Rossi .38
caliber special revolver bearing serial number B556284; (3) a Glock 19 9mm firearm bearing serial
number ACHN435; (4) a Taurus 9mm firearm bearing serial number THY81972; (5) a Smith and
Wesson Model 19 .357 magnum revolver bearing serial number 74774; (6) an AK-47 7.62x39
caliber assault rifle, bearing serial number S011242; (7) an E.A. Co. Model J-15 AR-15 assault
rifle bearing serial number 033269; and (8) a Glock 17 9mm firearm bearing serial number
BGUB751, in furtherance of a drug trafficking crime for which he may be prosecuted in a court of
the United States, to wit, possession with the intent to distribute 400 grams or more of fentanyl, as
alleged in Count 1 of this Indictment; all in violation of Title 18, United States Code, Sections
924(c)(1)(A)().

COUNT 3
(Felon in Possession of Firearms)

On or about October 23, 2019, in the Eastern District of Louisiana, the defendant,
RUEBEN CAIN, a/k/a “Reuben Cain,” knowing he has previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, knowingly possessed firearms, to wit,
(1) a Diamondback 5.56x45 caliber assault rifle bearing serial number DB174551; (2) a Rossi .38
caliber special revolver bearing serial number B556284; (3) a Glock 19 9mm firearm bearing serial
number ACHN435; (4) a Taurus 9mm firearm bearing serial number THY81972; (5) a Smith and

Wesson Model 19 .357 magnum revolver bearing serial number 74774; (6) an AK-47 7.62x39
Case 2:20-cr-00010-SSV-MBN .Document 1 Filed 01/24/20 Page 3 of 5

caliber assault rifle, bearing serial number S011242; (7) an E.A. Co. Model J-15 AR-15 assault
rifle bearing serial number 033269; and (8) a Glock 17 9mm firearm bearing serial number
BGUB751, and the firearms were in and affecting commerce, all in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF FORFEITURE

1. The allegations of Counts 1 through 3 are incorporated by reference as though set
forth fully herein for the purpose of alleging forfeiture to the United States.

2. As a result of the offense alleged in Count 1, the defendant, RUEBEN CAIN, a/k/a
“Reuben Cain,” shall forfeit to the United States pursuant to Title 21, United States Code, Section
853, any property constituting or derived from any proceeds obtained directly or indirectly as the
result of said offense, and any property used or intended to be used in any manner or part to commit
or to facilitate the commission of said offense, including but not limited to any firearm or
ammunition described above and the following:

$2,000 U.S. currency;
$153,550 U.S. currency.

3. As a result of the offenses alleged in Counts 2 through 3, the defendant, RUEBEN
CAIN, a/k/a “Reuben Cain,” shall forfeit to the United States pursuant to Title 18, United States
Code, Section 924(d)(1), and Title 28, United States Code, Section 2461(c), any firearm or
ammunition involved in or used in the commission of said offenses, including but not limited to
any firearm or ammunition described above.

4. If any of the above-described property, as a result of any act or omission of the

defendant:
Case 2:20-cr-00010-SSV-MBN , Document 1 Filed 01/24/20 Page 4 of 5

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be subdivided
without difficulty;

the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendant up to the value of said property.

 

PETER G. STRASSER
UNITED tS ATTORNEY

  

New Orleans, Louisiana
January 24, 2020
| ge5of5

Case 2:20-cr-00010-SSV-MBN | Document 1, Filed 01/24/20 Pa

2

Aausoyy Sajejg payuy yuBsIssy
HIHS “1 NVH.LYNOPr

 

 

 

®(CV)(DO)pz68 "O'S" ST
(Z)(®)p768 "D'S" SI
(1)(8)zz6 $ ‘D's'n BI
(v)(1)(@)Tr8 § ‘O's"A IZ
(De) 168 § ‘O'S 17 “SNOLLV'IOIA

LOV TOULNOD NND Tvaadad FHL UNV
LOV SHONVLSANS GATTIOMLNOD TVaadas FHL
40 SNOILV'TIOIA YOU LNANLOIGNI

INGA LOIGNI

 

UleD uaqnay,, Bp/e
NIVO Naaana

“SA

VORNAIWNV AO SALVLS CALINN FHL

 

uoIsiAIq, yeurulty
——BBisino 7] fo jJa1ajsig wla}sey
LYUNOO LORILSIG SALV.LS GALINA

 

 

 

ON

b€-080 WHOS
